—Judgment, Supreme Court, New York County (Eugene Nardelli, J.), rendered October 8, 1987, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree and sentencing him to concur*373rent indeterminate terms of imprisonment of from 4 Vi to 9 years, unanimously affirmed.
Defendant’s claim that his guilt was not established beyond a reasonable doubt is without merit. Our examination of the record establishes that his participation in the sale of several crack vials to an undercover police officer was established by credible identification testimony.
Defendant’s remaining contentions, namely, that the prosecutor bolstered the identification testimony and made improper comments on summation, are unpreserved and, in any event, meritless, were we to reach them in the interest of justice. Concur—Kupferman, J. P., Sullivan, Rosenberger, Asch and Smith, JJ.